DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Reaccept of Applicant’s remarks and amended claims filed on August 3, 2022 is acknowledged.  Claims 1-3 and  5-114 are pending in this application. Claims 1, 3, 10, and 11 have been amended. Claims 12-114 remain withdrawn from consideration. Claims 1-3 and 5-11 are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on September 9, 2022 is acknowledged. Signed copies attached to this office action. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claim 10 because the claim recites “a antimicrobial” however, the claim should read “an antimicrobial” has been withdrawn in view of Applicant’s grammatical correction to the claim. 
Claim Rejections - 35 USC § 112
The rejection of claims 3 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because in claim 3, the claim recites the “and the like” and “like agents and mixtures” which renders the claim(s) indefinite has been withdrawn in view of Applicant’s deletion of the terms and because in claim 11, the claim recites “Functional variants” in the Markush grouping of antimicrobial peptides has been withdrawn in view of Applicant’s deletion of the term. 
Claim Rejections - 35 USC § 102
The rejection of claims 1-2 and 5-7 under 35 U.S.C. 102(a)(1) as being anticipated by Harod (US 6,358,516) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the limitations of claim 3 (in part) and 4. 
Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 5-7 under 35 U.S.C. 103 as being unpatentable over Harod (US 6,358,516) in view of Diaz Gomez et al. (US 11,116,712) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate claim 3 (in part) and claim 4. 
The rejection of claims 1-2, 4 and 5-7 under 35 U.S.C. 103 as being unpatentable over Harod (US 6,358,516) in view of Lalitha et al. (Antimicrobial Efficacy of Preservatives used in Skin Care Products on Skin Micro Biota, International Journal of Science and Research, Volume 4 Issue 6, June 2015) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate claim 3 (in part) and claim 4. 
The rejection of claims 1-2 and 5-8 under 35 U.S.C. 103 as being unpatentable over Harod (US 6,358,516) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate claim 3 (in part) and claim 4. 
The rejection of claims 1-2, 5-7, and 10-11 under 35 U.S.C. 103 as being unpatentable over Harod (US 6,358,516) in view of Melgarejo et al. (US 7,985,832) has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate claim 3 (in part) and claim 4. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harod (US 6,358,516) in view of Diaz Gomez et al. (US 11,116,712) and Lalitha et al. (Antimicrobial Efficacy of Preservatives used in Skin Care Products on Skin Micro Biota, International Journal of Science and Research, Volume 4 Issue 6, June 2015). 

Harod discloses a skin care system that cleansers, therapeutically conditions and provides additional beneficial treatment to the skin.  Ingredients for the composition include:
Surfactants
Anti-inflammatory agents
Anti-foaming agents
Cell growth promoting agents
Immune system enhancing agents
Antimicrobial agents
Absorption facilitating agents
Humectants and emollients
Free radical scavenging agents
Healing promoting agents 
And optionally preservatives and fragrances (abstract). 
Suitable fragrances include orange, lemon, and lavender (column 10, lines 19-20), which are plant-based extracts. 
The pH of the composition is preferably close to that of human skin and approximately 4.5-6.7 (column 11, lines 4-5), which overlaps the claimed range of 4.0-5.0 recited in the instant claims. 
The composition is additionally disclosed as being sterilized by gamma radiation (column 10, lines 61-64). 
The composition is disclosed as being a liquid compassion for use in cleansing the skin (claim 1). 
Regarding claim 2,   Each ingredient of the composition is present in an amount that, as a percentage of the total weight of the composition, is effective either alone or synergistically with the other ingredients to achieve the desired results column 10, lines 28-31). 
According to TABLE I, effective wt. % ranges for selected ingredients usable in a skin cleansing, conditioning and treatment composition include:
Examples of Category Ingredient Wt. % include:
(i) aloe Vera 1-7%, which meets the limitations of components  b, d, e, g, h, i and j.   
 (ii) Lauryl glucoside 0.1-2%, which meets the limitations of component a.  
(iii) Dimethicone copolyol 0.1-2%, which meets the limitations of component c. 
(iv) allantoin 0.2-1%, which meet the limitations of components b, d, e, g, h, i, and j.  
(v) Cocamidolpropyl betaine 0.2-2%, which meets the limitation of components a, h.  
 (vi) Citricidal 0.4-2%, which meets the limitation of component f.  
(vii) Colloidal silver 0.2-4% which meets the limitation of components f, g.   
(viii) Beta glucan 0.1-6%, which meets the limitations of components b, d, e, g, h, i,  and j. 
(ix) Methylparaben 0.1-2%, which is a preservative. 
(x) Propylparaben 0.1-2%, which is a preservative. 
(xi) EDTA 0.01-0.1%, which is a preservative
(xii) Fragrances 0.02-1%, which are disclosed to include extracts, as noted above. (xiii) Vitamin E 0.01-2, which meets the limitation of component h. 
The compoisition is disclosed as containing 70-90% water (column 5, lines 36-37). 
Regarding claim 3 (in part), suitable surfactants (a) include amphoteric surfactants, including cocamidopropyl betaine, alkyl polyglucosides, and lauryl glucoside (column 7, lines 43-44). 
	Suitable anti-inflammatory agents (b) include aloe Vera, allantoin, and beta glucan (column 7, lines 52-55). 
	Suitable anti-foaming agents (c) include silicone-based agents include dimethicone copolyol (column 7, lines 63-65). 
	Suitable cell growth promoting agents (d)  include aloe Vera, allantoin, beta glucan, polyphenolic compounds (column 7, line 66 through column 8, line 2). 
	Immune system enhancing agents (e) include aloe Vera, beta glucan, colloidal silver, allantoin, and combinations thereof (column 8, lines 33-36). 
	Antimicrobial agents (f) include colloidal silver, citricidal, prcnogenol, grape seed extract, antibiotics, and combinations thereof (column 8, lines 57-61). 
	Absorption facilitating agents (g) include beta glucan, aloe Vera, colloidal silver, allantoin, citricidal and combinations thereof (column 9, lines 49-52). 
	Humectants and emollients (h) include aloe Vera, allantoin, vitamin E, beta glucan, cocamidopropyl betaine, and combinations thereof (page 9, lines 54-57). 
	Free radical scavenging agents (i) include citricidal, beta glucan, allantoin, vitamin E, pyenogenol, grape seed extract, and combinations thereof (column 10, lines 4-6). 
	Healing promoting agents (j) include aloe Vera, allantoin, citricidal, beta glucan, pharmaceuticals, and combinations thereof (column 10, lines 10-14). 
	Preservatives include  methylparaben, propylparaben, ethylenediamine-tetraacetic acid (EDTA), and combinations therefore (column 10, lines 15-17). 
	Fragrances and other beneficial agents include orange, lemon, lavender, vitamin A, carotene, cryptoxanthin, retinol, 3-dehydroretinol, vitamin C, vitamin E, and combinations thereof (column 10, lines 21-26). 
	Paragraph 088 of the instant specification recognized the dual functionality of components and the ingredient serves both functions in the formulation and that each function is present when the compound is present. 
	 Regarding claim 5, while grapefruit derived quaternary compounds are a suitable alternative as a free radical scavenging agent, and antimicrobial agent (claims 20 and 22), it is not a required component. 
	Regarding claim 6, numerous classes of components, including  anti-inflammatories, cell growth promoting agents, immune system enhancing agents, absorption facilitating agents, humectants and emollients, free radical scavenging agents, and heal promoting agents recite beta glucan as a suitable alternative. It is noted that beta glucan is water soluble. 
	Regarding claim 7,  as noted above, beta glucan is a suitable alternative for components, it is not a required component of the composition. 
Regarding claims 8-9, Harod does not disclose the liquid formulation is a foam or a spray.  However, there is no additional agents recited to alter the formulation, therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have incorporated the liquid formulation of Harod into other delivery devices, for example of a solution with a pressurized propellent. 

Harod does not disclose the preservative is potassium sorbate or plant-based extract (l) is olibanum (frankensense).  
Diaz Gomez discloses a fragrance composition (abstract). 
Diaz Gomez discloses fragrances include olibanum  oil, orange oil, lemon oil, and lavender oil (column 23, line 47 through column 24, line 32). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing state of the instant invention to have used any suitable fragrance for cosmetic compositions disclosed by Diaz Gomez into the composition of Harod since they are disclosed to be functional equivalents. 
	In Table 3 of Lalitha, it is disclosed potassium sorbate  is a functional equivalent to methyl and propyl paraben.   Therefore, the skilled artisan would have immediately envisioned that use of potassium sorbate in the composition of Harod with the expectation that it would perform in the same manner.   Applicant’s attention is directed to MPEP 2144.06 which discloses an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Applicant’s disclosure teaches that olibanum is used as a Plant based anti-inflammatory. 
While Applicant discloses additional functional properties and characteristics of the olibanum, products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Therefore, the compound olibanum would have the properties of both an anti-inflammatory agent and a fragrance. Applicant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
*Potassium sorbate is not as effective as methyl and propyl paraben and thus are not functional equivalents. 
	The examiner respectfully disagrees. Potassium sorbate is disclosed as a suitable preservative for cosmetic compositions, and are thus functional equivalents.  The substituted component need not be better than the preservatives recited in Harod but rather suitable alternatives. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harod (US 6,358,516) in view of Diaz Gomez et al. (US 11,116,712) and Lalitha et al. (Antimicrobial Efficacy of Preservatives used in Skin Care Products on Skin Micro Biota, International Journal of Science and Research, Volume 4 Issue 6, June 2015) as applied to claims 1-3 and 5-9 above, and further in view of Melgarejo et al. (US 7,985,832). 
	The  combined teachings of Harod, Diaz Gomez and Lalith are discussed above. 
	The combination does not disclose the additional of an antimicrobial peptide ingredient. 
	Melgarejo discloses antimicrobial cathelicidin peptides, which provide broad spectrum antimicrobial polypeptides (abstract). 
	Regarding claims 10-11, Melgarejo disclose topical administration to the skin of an antimicrobial composition comprising cathelicidin peptides in the range of 0.1-85% by weight (column 24, lines 55-68). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of  the invention to have included cathelicidin in the composition of Harod in order to provide additional antimicrobial properties to the formulation to combat the prevalence of resistant pathogens (column 1, lines 29-31). 
Response to Arguments
	Applicant did not provide any arguments regarding the teachings of Melgarejo. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615